Citation Nr: 1613430	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increase rating in excess of 50 percent prior to April 19, 2013 for psychophysiologic musculoskeletal disorder manifest by recurrent back pain and associated anxiety.

2.  Entitlement to a total rating based individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964 and from September 1964 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the May 2007 rating decision, the RO increased the evaluation for the Veteran's psychophysiologic musculoskeletal disorder manifest by recurrent back pain and associated anxiety to 50 percent effective November 17, 2006.  In an April 2014 rating decision, the RO increased the evaluation for that disability to 100 percent effective April 19, 2013.  As such, the Board has recharacterized the issues on the title page to reflect the staged ratings that are less than a maximum 100 percent evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a November 2011 Travel Board Hearing held before the undersigned Veterans Law Judge at the Huntington RO.  A transcript of the hearing is of record.

The Board remanded this case in February 2012.  The case has returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2012 remand, the Board directed the RO to readjudicate the claims of an increased rating for the Veteran's service-connected psychophysiologic musculoskeletal disorder manifest by recurrent back pain and associated anxiety, which is a somatoform disorder, and to adjudicate whether the Veteran is entitled to a separate rating for service connection for a back disorder.  On review, while the RO afforded the Veteran a VA examination for his back disorder in April 2013 and obtained a medical opinion on the physical condition of his back.  The RO did not adjudicate whether the Veteran is entitled to a separate rating for service connection for a back disorder.  Therefore, it does not appear that the RO accomplished this development prior to the certification of the appeal to the Board.  Thus, a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, the AOJ should obtain any updated, outstanding private or VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records that are outstanding.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  Associate all information obtained with the file.  Document all attempts to secure this evidence in the claims file, and if, after making reasonable efforts to obtain named records, the AOJ cannot secure the records, provide the required notice and opportunity to respond to the Veteran. 

2.  Request any updated VA medical records, dated from August 2014 through the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, the AOJ must clearly document that fact in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The AOJ must verify the non-existence or unavailability of such records and must document this for the record.  The AOJ must provide required notice to the Veteran and his representative.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the AOJ must readjudicate the case based on review of the entire record.

Specifically, the AOJ must determine if the Veteran is entitled to a separate rating for service connection for his diagnosed degenerative joint disease of the lumbar spine.  

4.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




